DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Muto et al (US Pub 2017/0033710) in view of McShane et al (US Pat 5,157,480).
Regarding claim 1, Muto (figs. 11 and 12) teaches a semiconductor device comprising: 
power chips (chips CHP1, [0086]); 

power side terminals (leads LD2, [0104]) connected to the power chips;
control side terminals (leads LD1, [0105]) connected to the control chips; and
a mold resin (sealing body MR, [0102]) covering the power chips, the control chips, one ends side of the power side terminals, and one ends side of the control side terminals, wherein 
an other ends side of the power side terminals (LD2) and an other ends side of the control side terminals (LD1) protrude horizontally from a side surface of the mold resin and bend downward at middle parts thereof (fig. 12).

    PNG
    media_image1.png
    379
    609
    media_image1.png
    Greyscale

Muto teaches the terminals (leads LD2), but does not teach only on the other ends side of the power side terminals, heat dissipation portions protruding in a direction approaching or away from the mold resin from portions bent downward are formed. 
McShane (fig. 7) teaches only on the other ends side of the power side terminals (leads of power semiconductor device die 62, col. 6, line 54)), heat dissipation portions (thermal conductive epoxy 98 or 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have formed the leads LD2 of Muto with thermal conductive epoxy 98 or thermal conductors 94 and 96 of McShane so that “heat may also be removes via the exposed second contact portions along the package body periphery” as taught by McShane, column 6, lines 48-50.
Regarding claim 2, Muto teaches the semiconductor device according to claim 1, wherein the power side terminals include a positive electrode terminal and a negative electrode terminal (positive potential terminal PT and negative potential terminal NT, [0046] and fig. 1).
 Regarding claim 4, Muto does not teach the heat dissipation portions.
McShane teaches wherein the heat dissipation portions (thermal conductive epoxy 98, col. 6, lines 50-56) are formed at tip end portions of the other ends side of the power side terminals, and tip end portions of the heat dissipation portions are formed in a tapered shape (fig. 7). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have formed the leads LD2 of Muto with thermal conductive epoxy 98 of McShane so that “heat may also be removes via the exposed second contact portions along the package body periphery” as taught by McShane, column 6, lines 48-50.

Allowable Subject Matter
Claims 3 and 5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter: the prior art of record taken along or in combination, fails to teach or reasonably suggests wherein a through hole is formed on the heat dissipation portions (claim 3) and wherein the other ends side of the power side terminals have protruding portions protruding in a width direction from both ends in a width direction of the power side terminals, the method comprising: (a) forming the heat dissipation portions by bending the protruding portions of the power side terminals after the mold resin is formed; and (b) bending the other ends side of the power side terminals at middle parts thereof (claim 5).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUOC HOANG whose telephone number is (571)272-1780. The examiner can normally be reached on M-F, 8-5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao Le can be reached on 571-272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-
/Quoc D Hoang/
Primary Examiner, Art Unit 2892